Citation Nr: 1418603	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-32 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran was afforded a personal hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the proceeding is included in the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.


FINDINGS OF FACT

1.  Competent and credible evidence establishes that the Veteran has a low back disability as a result of his active service.  

2.  The weight of the competent and credible evidence fails to establish that the Veteran's right knee disability is a result of his active service


CONCLUSIONS OF LAW

1.  A low back disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in May 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2008.  Nothing more was required.  

The Veteran has also been afforded adequate assistance in response to his claim.  Service treatment records (STRs) and identified VA treatment records and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board acknowledges that no VA medical examination or medical opinion has been obtained in response to either of the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

As will be further discussed below, with regards to the Veteran's claim for service connection for a low back disability, the Veteran's claim is being granted in full.  Thus, the issue of whether a VA examination and report was warranted is moot.  

In regards to the claim for entitlement to service connection for a right knee disability, the Board has determined that the evidence does not establish an in-service event, injury or disease relating to the Veteran's current right knee disability to his period of active service.  The second and third elements of the McLendon test have not been met.  Indeed, as discussed herein, there is no competent medical evidence of a treatment for any sort of knee ailment in service, which is essential in triggering the duty to provide an examination.  The service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the claim.  Therefore, the absence of a clinical examination addressing the right knee disability claim does not constitute a breach of the VA's duty to assist.  

Discussion of the Veteran's August 2013 personal hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a service connection for low back disability and a right knee disability were identified as issues at the hearing.  Information was elicited from the Veteran concerning the onset of his back problem and knee problem and his post-service treatment for the same.  Sources of evidence relevant in this regard were identified during this process.  

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis or degenerative joint disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); degenerative joint disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran reports that he has had back and knee pain since falling off of a ladder during service.  He says he was treated for back pain in service, and immediately thereafter.

Service treatment records show no complaints of or treatment for back or knee pain.  The Veteran was afforded a separation examination in May 1978.  There was no reference to back or knee pain at that time.  Additionally, the Veteran's spine and lower extremities were noted to be clinically normal upon examination.

Post-service medical records from 2004 to 2007 show that the Veteran is currently treated for back and right knee pain.  In September 2006, the Veteran was afforded an MRI of his spine and right knee.  The MRI of his spine revealed posterior right paracentral disc herniation at the L4-5 level, and mild concentric disc bulging at the L3-4 level.  The MRI of his right knee showed a possible tear of the posterior horn of the medial meniscus.  In October 2006, the Veteran was afforded x-rays which revealed mild degenerative joint disease of the spine at L4-5L and at L5-S1 with narrowing posteriorly, and mild degenerative joint disease of the right knee with swelling in the suprapatella area.   

The Veteran submitted a private medical opinion from C.T., who is identified as a chiropractor.  At the August 2013 Board Hearing, the Veteran asserted that he was treated for back pain by C.T.'s father, J.T., who was also a chiropractor, from 1980 until the early 2000s.  J.T. is now deceased.  C.T. indicated that he had reviewed his father's records and determined that the Veteran started seeing J.T. in early 1980, shortly after his discharge for chronic pain in the spine.  According to C.T., the Veteran was treated by J.T. until 2002 when he was referred to another doctor.  C.T. opined that, based upon the Veteran's reported symptoms, his father's appointment schedule that began in 1980, and the Veteran's current condition, it is more likely than not that the Veteran's current back condition was the result of his military service.  C.T. based his opinion on his experience as a clinician, his father's records and accounts, and the Veteran's report.  

The Veteran also submitted two buddy statements.  S.L. noted that the Veteran sustained an injury to his back during active service when he fell from a ladder.  S.L. noted that he did not recall the date, but that he was the division leading chief at the time, and that the loss of the Veteran was of significant impact.  D.M. noted that he was roommates with the Veteran during active service.  He noted that in either 1976 or 1977 the Veteran fell off a ladder and injured his back and hip.  D.M. noted that as his roommate, he helped the Veteran get dressed because he could hardly stand up straight or walk.    

While there is no documentation of a back  injury in service, the Veteran finds that the Veteran's testimony is credible.  The Veteran has submitted two buddy statements that corroborate his account of falling from a ladder in service.  Further, the Veteran submitted a private medical opinion that notes treatment for back pain beginning in 1980, less than two years after the Veteran was discharged from service, and continued until 2002.  According to C.T., it is more likely than not that the Veteran's current condition is related to his active service.  While the private medical opinion does not include an examination of the Veteran, or specific treatment records, the Board notes that there are no contrary medical opinions, nor is there any evidence to suggest that the Veteran's current back condition stems from an injury or event that occurred after his discharge from active duty service.  There is also no reason to question the report of C.T. regarding the Veteran's history of treatment for back pain since 1980.

Thus, giving the Veteran the benefit of the doubt, the Board finds that based on all the competent, credible, and probative evidence of record, service connection for a low back disability is warranted. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the Board finds that based on the competent, credible, and probative evidence of record, service connection for a right knee disability is not warranted.

The Veteran has a current diagnosis of a right knee disability.  Nevertheless, the Veteran has submitted no records that corroborate his account of injuring his right knee while falling from a ladder in service.  The buddy statements, which the Board has found credible, corroborate that the Veteran fell from the ladder, but only mention that the Veteran injured his back and his hip.  There is no mention of a knee injury.  Similarly, the private medical opinion submitted by the Veteran notes that the Veteran sought treatment for chronic back pain in 1980, but it does not mention that he sought treatment for knee pain.  In fact, the Veteran stated in his August 2013 Board hearing that he did not seek treatment for his right knee pain until he started treatment at the VAMC in approximately 2003.  While not outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The only evidence in support of the Veteran's claim is the Veteran's own testimony.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an orthopedic disorder, including degenerative joint disease (DJD) and meniscal tears, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  DJD is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that X-rays, MRI studies, and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of knee pain, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his current knee disorder, diagnosed over 20 years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Consideration has also been given to the Veteran's complaint of continuity of symptomatology since service.  However, those statements are no found to be credible.  The service treatment records are again silent with respect to knee complaints.  Neither the statement from C.T. nor the lay statements ("buddy statements") make reference to knee symptomatology.  As all three individuals clearly noted the Veteran's complaints of back pain at that time, it is logical to think that they would have a reported a history of knee pain, if such had been observed.  Indeed, the fact that the Veteran's fellow service members recall the Veteran injuring his back but make no reference to his knee being injured at the same time (as the Veteran now contends) weighs against his credibility.  The Veteran himself also acknowledges that there is no documentation of treatment of his knee until many years after his service discharge.


ORDER

Service connection for a low back disability is granted.

Service connection for a right knee disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


